DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 5/19/2021 for application 16267978.  Claims 9 & 15 are canceled by Applicant.  Claims 1-8, 10-14, & 16-17 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in light of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 6/4/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A method for controlling a fluid flow through an exhaust nozzle of a gas turbine engine for a supersonic aircraft, the method comprising: 
providing a centerbody extending rearward along a longitudinal axis, the centerbody including a maximum diameter section relative to the remainder of the centerbody; 
providing an inner shroud surrounding the centerbody, the inner shroud having an outer surface and an inner surface, the inner surface including at least a middle section of decreased diameter relative to the remainder of the inner surface, the inner shroud terminating at an aft edge; 

selectively translating the inner shroud and the outer shroud to vary the throat area; and 
selectively translating the outer shroud to vary [[the]] a ratio of the exit area to the throat area, 
wherein the inner shroud is movable between forward and aft positions, wherein, when the inner shroud is in the forward position, the aft edge of the inner shroud is forward of the maximum diameter section of the centerbody, such that the throat area of the exhaust nozzle is formed between the aft edge of the inner shroud and the centerbody, and 
wherein the outer shroud is movable between forward and aft positions, wherein, when the outer shroud is in the forward position, the aft edge of the outer shroud is forward of the maximum diameter section of the centerbody, such that the exit area of the exhaust nozzle is formed between the aft edge of the outer shroud and the centerbody.  

2.  The method of claim 1, wherein the centerbody includes, sequentially, a sloping forward section, the maximum diameter section, and an aft section.  

3.  The method of claim 2, wherein the aft section of the centerbody tapers in diameter to form an aft-facing conical shape.  

4.  The method of claim 1, wherein the throat area is at a minimum size when the inner shroud is at the aft position, and the throat area is at a maximum size for a converging- diverging nozzle when the inner shroud is in an intermediate position, and is at a maximum size for a converging nozzle when the inner shroud is in the forward position.  

5.  The method of claim 1, further comprising independent translation of the centerbody with respect to the inner shroud and the outer shroud.  

6.  A for a supersonic aircraft, the gas turbine engine having a nozzle for directing exhaust flow to atmosphere, the nozzle comprising: 
a centerbody extending along a longitudinal axis and including, sequentially, a sloping forward section, a maximum diameter section, and an aft section; 
an annular inner shroud having an outer surface and an inner surface, the inner surface including a middle section of decreased diameter relative to the remainder of the inner surface, the annular inner shroud terminating at an aft edge and being selectively moveable along the longitudinal axis between forward and aft positions relative to the centerbody; 
an annular outer shroud having an inner surface and an outer surface, the annular outer shroud being selectively movable between forward and aft positions relative to the centerbody; and 
actuators operable to independently translate the annular inner shroud and the annular outer shroud between [[their]] the respective forward and aft positions of the annular inner shroud and the annular outer shroud, 
wherein, when the annular inner shroud is in [[a]] the forward position, the aft edge of the annular inner shroud is forward of the maximum diameter section of the centerbody, such that a throat area of the nozzle is formed between the aft edge of the annular inner shroud and the sloping forward section of the centerbody, and 
wherein, when the annular outer shroud is in the forward position, an aft edge of the annular outer shroud is forward of the maximum diameter section of the centerbody, such that an exit area of the nozzle is formed between the aft edge of the annular outer shroud and the centerbody.  

7.  The [[nozzle]] gas turbine engine of claim 6, wherein the inner surface of the annular outer shroud defines a substantially constant cross-sectional area from a forward edge thereof to the aft edge thereof.  

8.  The [[nozzle]] gas turbine engine of claim 6, wherein the aft section of the centerbody tapers in diameter to form an aft-facing conical shape.  

gas turbine engine of claim 6, wherein the centerbody, the annular inner shroud, and the annular outer shroud are bodies of revolution about the longitudinal axis.  

11.  The [[nozzle]] gas turbine engine of claim 6, wherein the centerbody, the annular inner shroud, and the annular outer shroud are oval in cross-section.  

12.  A gas turbine engine for a supersonic aircraft, the gas turbine engine comprising: 
a compressor, a combustor, and a turbine disposed in series flow sequence along a longitudinal axis; 
a nozzle disposed downstream of the turbine, including: 
a centerbody extending along the longitudinal axis and including, sequentially, a sloping forward section, a maximum diameter section, and an aft section; 
an annular inner shroud having an outer surface and an inner surface, the inner surface including a middle section of decreased diameter relative to the remainder of the inner surface, the annular inner shroud terminating at an aft edge and being selectively moveable along the longitudinal axis between forward and aft positions relative to the centerbody; 
an annular outer shroud having an inner surface and an outer surface, the annular outer shroud being selectively movable between forward and aft positions relative to the centerbody; and 
actuators operable to independently translate the annular inner shroud and the annular outer shroud parallel to the longitudinal axis, 
wherein, when the annular inner shroud is in [[a]] the forward position, the aft edge of the annular inner shroud is forward of the maximum diameter section of the centerbody, such that a throat area of the nozzle is formed between the aft edge of the annular inner shroud and the sloping forward section of the centerbody, and 
wherein, when the annular outer shroud is in the forward position, an aft edge of the annular outer shroud is forward of the maximum diameter section of the centerbody, such that an 

13.  The gas turbine engine of claim 12, wherein the inner surface of the annular outer shroud defines a substantially constant cross-sectional area from a forward edge thereof to the aft edge thereof.  

14.  The gas turbine engine of claim 12, wherein the aft section of the centerbody tapers in diameter to form an aft-facing conical shape.  

16.  The gas turbine engine of claim 12, wherein the centerbody, the annular inner shroud, and the annular outer shroud are bodies of revolution about the longitudinal axis.  

17.  The gas turbine engine of claim 12, wherein the centerbody, the annular inner shroud, and the annular outer shroud are oval in cross-section. 

Allowable Subject Matter
Claims 1-8, 10-14, & 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 6, & 12, the prior art fails to teach, in combination with the other limitations of the claims, a method for controlling a fluid flow through an exhaust nozzle of a gas turbine engine for a supersonic aircraft, or a gas turbine engine for a supersonic aircraft, with inner and outer annular shrouds and a centerbody configured such that when the annular inner and outer shrouds are in their forward positions, the aft edges of the annular inner and outer shrouds are forward of the maximum diameter section of the centerbody to define respective throat and exit areas of the nozzle between the respective aft edges and the centerbody.
Schafer 20100095650 teaches a translating centerbody (rather than translating shrouds, as claimed) which is capable of being positioned such that the maximum diameter portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741